Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–15 have been submitted for examination.  
Claims 1–5 and 9–13 have been examined and rejected. 
Claims 6–8 and 14–15 are objected to.

Allowable Subject Matter
Claims 6–8 and 14–15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–5 and 9–13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2004/0073493) in view of Kokenos et al. (US 2011/0167456).
Regarding claim 1, Kato discloses:
An artificial intelligence device comprising: 
a communication interface configured to communicate with a display device; (Kato, ¶ [0140], “the TV/STB 310 comprises a broadcast receiving portion 313, [and . . .] a display portion 318,”, ¶ [0146], “the viewer is watching a drama, for example, when the viewer paid attention to a jacket worn by a character in the drama while watching the drama but the character wearing the jacket has retreated from the screen, the viewer utters "The red jacket shown a little while ago is nice" or the like.”) and 
receive voice data corresponding to viewing information and a search command from the display device through the communication interface, convert the received voice data into text data, obtain a first query indicating the intention of the converted text data, (Kato, ¶ [0148], “the voice recognizing portion 312 voice-recognizes the viewer's utterance such as "The red jacket shown a little while ago is nice" thereby extracting recognition words from the viewer's utterance. For example, in the case of the utterance "The red jacket shown a little while ago is nice," recognition words such as "red" and "jacket" are extracted. Then, the voice recognizing portion 312 selects the program additional information including the largest number of pieces of keyword information corresponding to the extracted recognition words, and stores the selected program additional information in the additional information storing portion 317. That is, when a piece of program additional information includes both the keyword information corresponding to the recognition word "red" and the keyword information corresponding to the recognition word "jacket," the piece of program additional information is stored into the additional information storing portion 317. As described above, the voice recognizing portion 312 is capable of identifying the program additional information by selecting it.”)
convert the first query into a second query based on the viewing information, obtain a search result corresponding to the converted second query, (Kato, ¶ [0150], “in the case of the utterance "The red jacket shown a little while ago is nice," according to the control by the storage time control portion 315, the voice recognizing portion 312 extracts time expression words "a little while ago" indicating the past, and performs the above-described identification or narrowing down on the pieces of program additional information being broadcast for the duration of the time range or the number of scenes corresponding to "a little while ago" with reference to the time expression dictionary 316.”) and 
transmit the obtained search result to the display device. (Kato, ¶ [0151], “After the drama is ended (step 332), the display portion 318 displays the additional information corresponding to the thing or the like appearing in the drama and specified by the voice recognition (step 333).”)
Kato does not explicitly teach “a processor configured to:”.
In a similar field of endeavor Kokenos teaches:
a processor (Kokenos, ¶ [0045], “device 112 may include one or more processors 202 and memory 204. Memory 204 stores or otherwise has access to an item detection module 206, an item mapping module 208, a user identification module 210 and a communication module 212.”) configured to: (Kokenos, ¶ [0050], “Once device 112 has received a request from user 102, has identified the item associated with the request and has received an identification of user 102, communication module 212 may communicate this information to one or more of offering services 116(1)-(M).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for generating a query from a user utterance as taught by Kato with the system with an explicit processor for handling user’s query as taught by Kokenos, the motivation is “allow the users to obtain (e.g., purchase, rent, lease, download, etc.) items or receive information regarding items identified in media stream being output by a content output device” as taught by Kokenos (¶ [0012]).

Regarding claim 2, the combination of Kato and Kokenos teaches:
The artificial intelligence device of claim 1, wherein the viewing information includes at least one of content information included in a search result UI displayed on the display device, information on a program being viewed on the display device, and previous search word previously uttered by the user. (Kato, ¶ [0141], “The additional information storing portion 317 is means of storing the additional information corresponding to a thing or the like in a program specified by the voice recognition. The display portion 318 is means of displaying the additional information.”)

Regarding claim 3, the combination of Kato and Kokenos teaches:
The artificial intelligence device of claim 2, wherein the content information (Kato, ¶ [0148], “in the case of the utterance "The red jacket shown a little while ago is nice," recognition words such as "red" and "jacket" are extracted. Then, the voice recognizing portion 312 selects the program additional information including the largest number of pieces of keyword information corresponding to the extracted recognition words, and stores the selected program additional information in the additional information storing portion 317. That is, when a piece of program additional information includes both the keyword information corresponding to the recognition word "red" and the keyword information corresponding to the recognition word "jacket," the piece of program additional information is stored into the additional information storing portion 317.”) includes at least one of a title list including a plurality of titles corresponding to each of a plurality of content items included in the search result UI, a title of a focused item among a plurality of content items, (Kato, ¶ [0152], “The additional information includes the size, the weight, the material, other colors, the prices of other sizes, the manufacturer, the seller and the seller's contact address.”) and a placement relationship of the content items.

Regarding claim 4, the combination of Kato and Kokenos teaches:
The artificial intelligence device of claim 3, wherein the processor is configured to: extract an Nth content item based on the content information (Kato, ¶ [0149], “the voice recognizing portion 312 selects the program additional information including the largest number of pieces of keyword information corresponding to the recognition words extracted from the viewer's utterance”) if the search result UI is displayed on the display device (Kokenos, ¶ [0032], “device 112 may provide a list of the identified items to the user at the conclusion of the program for the user's browsing and perusal. For instance, the user may be able to receive information and/or request to purchase one or more items that were displayed within a particular episode of a television program, within a particular movie, or the like.”) and the first query is a query indicating the Nth content item among a plurality of content items, and convert the first query to the second query using the title of the Nth content item. (Kokenos, ¶ [0033], “user 102 may again operate remote control 114 (or any other control associated with device 112) to select one of icons 120, 122, and 124. For instance, when user 102 desires to purchase the illustrated digital camera, user 102 may select icon 120 to initiate a purchase of the camera from example offering service 116(M). In response to selecting icon 120, device 112 may facilitate entry of an identifier associated with user 102 or another user. For instance, device 112 may display a text box that allows user 102 to enter (e.g., via remote control 114, via a keyboard, via a touch screen, audibly (via a microphone), etc.) a piece of information that uniquely identifies user 102 with offering service 116(M) and/or device 112.”)

Regarding claim 5, the combination of Kato and Kokenos teaches:
The artificial intelligence device of claim 3, wherein the processor is configured to: extract a focused content item if the search result UI is displayed on the display device and a focused item exists among the plurality of content items, (Kato, ¶ [0148], “in the case of the utterance "The red jacket shown a little while ago is nice," recognition words such as "red" and "jacket" are extracted. Then, the voice recognizing portion 312 selects the program additional information including the largest number of pieces of keyword information corresponding to the extracted recognition words, and stores the selected program additional information in the additional information storing portion 317. That is, when a piece of program additional information includes both the keyword information corresponding to the recognition word "red" and the keyword information corresponding to the recognition word "jacket," the piece of program additional information is stored into the additional information storing portion 317.”)  and convert the first query to the second query using the title of the extracted content item. (Kato, ¶ [0152], “The additional information includes the size, the weight, the material, other colors, the prices of other sizes, the manufacturer, the seller and the seller's contact address.”)

Regarding claim 9, the combination of Kato and Kokenos teaches:
The artificial intelligence device of claim 1, wherein the processor is configured to: determine an Al agent to perform a search corresponding to the second search query among a plurality of Al agents agent (Kato, ¶ [0148], “The recognition words stored in the recognition word storing portion 311 are generated one by one from the received program additional information by the recognition word generating portion 314 as words expressing a thing, a piece of music or the like accompanied with additional information which words. That is, the program additional information also includes keyword information for identifying the thing or the piece of music with which the program additional information is associated by the broadcasting station, and the recognition word generating portion 314 generates recognition words from the keyword information.”, ¶ [0154], “the storage time control portion 315 learns the relationship between each time expression word and the actual time width or the number of scenes from the relationship between the recognized time expression word and the viewer's information selection input. The storage time control portion 315 holds information for associating the actual time width or the number of scenes with each recognition word, which is an expression related to time, stored in the time expression dictionary 316.”), and obtain the search result corresponding to the second search query from the determined Al agent. (Kokenos, ¶ [0051], “communication module 212 uses the identity of the displayed item to determine which of the offering services 116(1)-(M) to which to send the message. For instance, in the illustrated example, module 212 may send the message to a manufacturer of the camera or to a merchant that is providing the advertisement. Similarly, communication module 212 may send the message to multiple different merchants that offer the item.”)

Regarding claim 10, the combination of Kato and Kokenos teaches:
The artificial intelligence device of claim 9, wherein each of the first Al agent (Kato, ¶ [0148], “The recognition words stored in the recognition word storing portion 311 are generated one by one from the received program additional information by the recognition word generating portion 314 as words expressing a thing, a piece of music or the like accompanied with additional information which words. That is, the program additional information also includes keyword information for identifying the thing or the piece of music with which the program additional information is associated by the broadcasting station, and the recognition word generating portion 314 generates recognition words from the keyword information.”) and the second Al agent is an agent representing a subject providing a voice recognition service. (Kato, ¶ [0154], “the storage time control portion 315 learns the relationship between each time expression word and the actual time width or the number of scenes from the relationship between the recognized time expression word and the viewer's information selection input. The storage time control portion 315 holds information for associating the actual time width or the number of scenes with each recognition word, which is an expression related to time, stored in the time expression dictionary 316.”)

Regarding claim 11, Kato discloses:
An artificial intelligence device comprising: 
a communication interface configured to communicate with a display device; (Kato, ¶ [0140], “the TV/STB 310 comprises a broadcast receiving portion 313, [and . . .] a display portion 318,”, ¶ [0146], “the viewer is watching a drama, for example, when the viewer paid attention to a jacket worn by a character in the drama while watching the drama but the character wearing the jacket has retreated from the screen, the viewer utters "The red jacket shown a little while ago is nice" or the like.”) and 
receive voice data corresponding to information of object and a voice command from the display device through the communication interface, convert the received voice data into text data, obtain a first query indicating the intention of the converted text data, (Kato, ¶ [0148], “the voice recognizing portion 312 voice-recognizes the viewer's utterance such as "The red jacket shown a little while ago is nice" thereby extracting recognition words from the viewer's utterance. For example, in the case of the utterance "The red jacket shown a little while ago is nice," recognition words such as "red" and "jacket" are extracted. Then, the voice recognizing portion 312 selects the program additional information including the largest number of pieces of keyword information corresponding to the extracted recognition words, and stores the selected program additional information in the additional information storing portion 317. That is, when a piece of program additional information includes both the keyword information corresponding to the recognition word "red" and the keyword information corresponding to the recognition word "jacket," the piece of program additional information is stored into the additional information storing portion 317. As described above, the voice recognizing portion 312 is capable of identifying the program additional information by selecting it.”)
convert the first query into a second query based on the information of an object, obtain an intention performance result corresponding to the converted second query, (Kato, ¶ [0150], “in the case of the utterance "The red jacket shown a little while ago is nice," according to the control by the storage time control portion 315, the voice recognizing portion 312 extracts time expression words "a little while ago" indicating the past, and performs the above-described identification or narrowing down on the pieces of program additional information being broadcast for the duration of the time range or the number of scenes corresponding to "a little while ago" with reference to the time expression dictionary 316.”)
and transmit the obtained intention performance result to the display device. (Kato, ¶ [0151], “After the drama is ended (step 332), the display portion 318 displays the additional information corresponding to the thing or the like appearing in the drama and specified by the voice recognition (step 333).”)
Kato does not explicitly teach “a processor configured to:”.
In a similar field of endeavor Kokenos teaches:
a processor (Kokenos, ¶ [0045], “device 112 may include one or more processors 202 and memory 204. Memory 204 stores or otherwise has access to an item detection module 206, an item mapping module 208, a user identification module 210 and a communication module 212.”) configured to: (Kokenos, ¶ [0050], “Once device 112 has received a request from user 102, has identified the item associated with the request and has received an identification of user 102, communication module 212 may communicate this information to one or more of offering services 116(1)-(M).”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for generating a query from a user utterance as taught by Kato with the system with an explicit processor for handling user’s query as taught by Kokenos, the motivation is “allow the users to obtain (e.g., purchase, rent, lease, download, etc.) items or receive information regarding items identified in media stream being output by a content output device” as taught by Kokenos (¶ [0012]).

Regarding claim 12, the combination of Kato and Kokenos teaches:
The artificial intelligence device of claim 11, wherein the information of the object is a name for identifying an object included in a program image displayed on the display device. (Kato, ¶ [0141], “The additional information storing portion 317 is means of storing the additional information corresponding to a thing or the like in a program specified by the voice recognition. The display portion 318 is means of displaying the additional information.”)


Regarding claim 13, the combination of Kato and Kokenos teaches:
The artificial intelligence device of claim 12, wherein the processor is configured to: combine the name of the object with the first query (Kato, ¶ [0148], “in the case of the utterance "The red jacket shown a little while ago is nice," recognition words such as "red" and "jacket" are extracted. Then, the voice recognizing portion 312 selects the program additional information including the largest number of pieces of keyword information corresponding to the extracted recognition words, and stores the selected program additional information in the additional information storing portion 317. That is, when a piece of program additional information includes both the keyword information corresponding to the recognition word "red" and the keyword information corresponding to the recognition word "jacket," the piece of program additional information is stored into the additional information storing portion 317.”)  to generate the second query. (Kato, ¶ [0152], “The additional information includes the size, the weight, the material, other colors, the prices of other sizes, the manufacturer, the seller and the seller's contact address.”)

Conclusion
The references made of record and not relied upon are considered pertinent to applicant's disclosure:
US Patent Publication No. 20090293081 by Pirani et al., disclosing a television network device where a user can verbalize a search query, whereupon the query is received by voice recognition system and converted into an electronic search query by interface mechanism. Interface mechanism then transmits the electronic search query to search engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426